Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 8, 2013

                                      No. 04-13-00500-CV

                          IN THE INTEREST OF B.G.R. A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00717
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        On August 7, 2013, the district clerk filed a notification of late record stating that the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within
five days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal may be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2013.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court